Title: To Thomas Jefferson from William Kilty, 11 July 1801
From: Kilty, William
To: Jefferson, Thomas


               
                  Sir
                  July 11th 1801
               
               Permit me to request your acceptance of an Edition of the Laws of Maryland which I have lately compiled under a resolution of the General Assembly of that State.
               The Adoption of those Laws in this part of the district of Columbia, may render a Knowledge of them desirable, and I flatter myself that by reference to the Index You will be enabled without much trouble to obtain information on any Subject that may occur.
               I have the Honor to be With Great Respect Your obt Servt
               
                  
                     Willm Kilty
                  
               
            